Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Action is in response to the amendment filed on September 7, 2022.
As directed by the amendment: Claims 1-2 and 6 were amended.  Claims 1-6 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Drawings
The drawings are objected to because the two drawings in Figure 1 should be separately labeled Fig. 1A and 1B, and similarly, the two drawings in Fig. 12 should be separately labeled Fig. 12A and 12B. Corresponding changes should also be made in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6, line 2 recite “a patient’s pain” and Examiner suggests --the patient’s pain-- because “a patient” has already been recited.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6, lines 2-4 recite the “patient’s pain on a visual analog scale is decreased by a statistically significant amount” and it is unclear what would be considered a decrease of a “statistically significant amount” for “a patient.” Applicant’s disclosure showed that a group of ten, twenty, thirty, forty of fifty patients could have their average pain reduced a statistically significant amount. However, it is unclear what amount of decrease for a single patient would be considered “statistically significant.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over DeGeorge et al. (6,733,470) in view of Chavers (8,496,605), Yen (2010/0280549), and Holappa (4,198,044).
 Regarding claim 1, DeGeorge discloses a traction therapy system (traction apparatus 300, Figs. 11-16), wherein the system comprises; a bench (“traction table”, see col. 5, lines 50-51 and see Figs. 15-16, the table is configured to support a patient), including an adjustable back rest (see Figs. 15-16, the bench has a back rest that is adjustable in angle from a more horizontal position in Fig. 15 to a more vertical angle in Fig. 16), wherein the bench (“traction table”) is attached to a frame (base 310, arms 314, 316, and the legs of the bench are collectively considered the frame, see Fig. 15-16), wherein the frame includes a vertical traction arm (leg 314, Fig. 11) including a vertical post that rotates (selectively pivotably connected to base 310 such that it can be selectively fixed at various angles with respect to the base, see col. 5, lines 33-38); a thoraco-lumbar stability strap (strap 334, Fig. 15; see col. 5, lines 56-58 and lines 63-65, the strap may be placed about the chest, stomach, thighs, or pelvis); and wherein the vertical traction arm (314) is connected to a superior traction arm (cross bar 322, Fig. 12) that is connected to a winch mounting arm (the unlabeled vertical post that extends up from the center of cross bar 322 and supports the winch 324, see Figs. 11-12), and wherein a traction winch (winch 324, Fig. 11) is connected to (via the unlabeled vertical post extending up from cross bar 322, Figs. 11-12) the winch mounting arm (322, see Fig. 11), and wherein the traction winch (324) is operably connected (via rope 328, Fig. 11) to a crossbar (cross bar 330, Fig. 11), and wherein a harness (strap 332, Fig. 11) that is capable of lifting underneath a person (as seen in Figs. 15-16) is connected to the crossbar (harness 332 is connected to crossbar 330, see Fig. 11).
DeGeorge discloses a pair of vertical traction arms (314, 316, Fig. 11) connected to the frame and thus, DeGeorge is silent regarding the use of a single vertical unilateral traction arm. Furthermore, DeGeorge is silent regarding the bench having an adjustable seat and two extended head and foot rests; and adjustable eyelet points for thoraco-lumbar stability straps.
With respect to the single vertical unilateral traction arm, it is noted that it has been held that the omission of additional elements is obvious if the function of the elements were not desired (see MPEP 2144.04(II)A). 
Furthermore, Chavers teaches a related system for providing spinal traction (Fig. 2) in which there is only a single vertical unilateral traction arm (leg 3, Fig. 2, is on one side of the base panel 1) connected to a frame (base panel 1, Fig. 1) which is able to attach to a bench/seat (chair 20, Fig. 1) and provide traction via a harness (neck harness 9, Fig. 1). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pair of vertical traction arms supported by the frame of DeGeorge to instead be a single vertical unilateral traction arm as taught by Chavers, because Chavers demonstrates that the function of the second arm is not required in order to provide traction to a spine. Furthermore, one of ordinary skill in the art would recognize that utilizing a single arm instead of a pair of arms would provide predictable results of reducing the amount of space that the traction system occupies in a room, and reducing material costs associated with the manufacturing of the two vertical arm(s).  
The modified DeGeorge/Chavers arm is still silent regarding the bench having an adjustable seat and two extended head and foot rests; and adjustable eyelet points for thoraco-lumbar stability straps.
Yen teaches a related spinal rehabilitation device (Fig. 1) that has an adjustable bench (plurality of pads 101, 102, 103, 104, 105, 106, form an adjustable bench, Fig. 1) including an adjustable seat (pads 101 or 102 may be used as a seat, see Fig. 10 and Fig. 12; these pads are freely adjustable as stated in the first sentence of [0064]) and two (the head rest and foot rest are two separate rests) extended head (head pad 105, Figs. 9-10, which extends from pad 101) and foot rests (foot pad 106 extends from pad 103, see Figs. 3-4, Fig. 10). The bench (101-106) advantageously will have “the front or the rear of each of the pads can be lifted or lowered to adjust the inclination of each of the pads freely so as to render the rehabilitation bed fit for the rehabilitation patient lying thereon with a specific lying posture and therefore ensure the rehabilitation patient's comfort” (see all of [0064] and see Figs. 3-4 and 10-12). The bench is attached to a frame (via vertical columns 17, and frame post 18, Fig. 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustable bench of DeGeorge/Chavers to include an adjustable seat and two extended head and foot rests as taught by Yen because then the user can have their head and feet more comfortably supported and the bench advantageously will have “the front or the rear of each of the pads can be lifted or lowered to adjust the inclination of each of the pads freely so as to render the rehabilitation bed fit for the rehabilitation patient lying thereon with a specific lying posture and therefore ensure the rehabilitation patient's comfort” (see all of [0064] and see Figs. 3-4 and 10-12).
The modified DeGeorge/Chavers/Yen device has a thoraco-lumbar stability strap to help hold the patient in place (strap 334, Fig. 15; see col. 5, lines 56-58 and lines 63-65 of DeGeorge), but is still silent regarding adjustable eyelet points for thoraco-lumbar stability straps.
Holappa teaches a related exercise bench to support the body of a person (Fig. 4) and the lower frame (rectangular frame 2, Fig. 4) includes a plurality of adjustable eyelet points for thoraco-lumbar stability straps (eye bolts 3 allow for thoraco-lumbar stability strap(s) 13 to be adjustably coupled to different locations along the frame, see Figs. 4-9 and see col. 2, lines 36-49). Adjusting the strap locations/connections provides an expected result of substantially securing the associated portion of the body to the bench.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the strap and frame of DeGeorge/Chavers/Yen to include a plurality of adjustable eyelet points for thoraco-lumbar stability straps as taught by Holappa because this is a combination of prior art elements (plurality of adjustable eyelet points and straps) according to known techniques (providing the bench frame with a plurality of eyelets that adjustably couple to a plurality of belts) to provide an expected result of easily allowing different portions of the user’s body to be substantially secured to the bench. This will help improve DeGeorge’s function of helping to restrain the patient at various body portions (see col. 5, lines 56-58 and lines 63-65 of DeGeorge).
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over DeGeorge et al. (6,733,470) in view of Chavers (8,496,605), (Meyer 2009/0306568), Yen (2010/0280549), and Holappa (4,198,044).
Regarding claim 2, DeGeorge discloses a method comprising the steps: providing a traction therapy system (traction apparatus 300, Figs. 11-16), wherein the system includes a bench (“traction table”, see col. 5, lines 50-51 and see Figs. 15-16, the table is configured to support a patient), including an adjustable back rest (see Figs. 15-16, the bench has a back rest that is adjustable in angle from a more horizontal position in Fig. 15 to a more vertical angle in Fig. 16), wherein the bench (“traction table”) is attached to a frame (base 310, arms 314, 316, and the legs of the bench are collectively considered the frame, see Fig. 15-16), wherein the frame includes a vertical traction arm (leg 314, Fig. 11) including a vertical post that is able to rotate (selectively pivotably connected to base 310 such that it can be selectively fixed at various angles with respect to the base, see col. 5, lines 33-38); a thoraco-lumbar stability strap (strap 334, Fig. 15; see col. 5, lines 56-58 and lines 63-65, the strap may be placed about the chest, stomach, thighs, or pelvis); and wherein the vertical traction arm (314) is connected to a superior traction arm (cross bar 322, Fig. 12) that is connected to a winch mounting arm (the unlabeled vertical post that extends up from the center of cross bar 322 and supports the winch 324, see Figs. 11-12), and wherein a traction winch (winch 324, Fig. 11) is connected to (via the unlabeled vertical post extending up from cross bar 322, Figs. 11-12) the winch mounting arm (322, see Fig. 11), and wherein the traction winch (324) is operably connected (via rope 328, Fig. 11) to a crossbar (cross bar 330, Fig. 11), and wherein a harness (strap 332, Fig. 11) that is capable of fitting underneath a person (as seen in Figs. 15-16) is connected to the crossbar (harness 332 is connected to crossbar 330, see Fig. 11), to a patient (see Figs. 15-16); 
allowing the patient to sit, lie supine, lie recumbent, or side lie on the bench such that the harness can be fitted around a portion of the patient’s lumbar region (see Fig. 15-16, the patient is “allowed”, i.e., not prevented, to sit on the bench and then the harness 332 is fit around the lumber region. The patient is “allowed”, i.e., not prevented from taking supine, recumbent, or side lie positions as well); 
adjusting the adjustable back rest (see Figs. 15-16, an adjustment in the back rest angle is made); 
adjusting the vertical post (the vertical post is adjustable in a rotatable manner, see col. 5, lines 33-38, and shown to have been adjusted to be at approximately 90 degrees in Figs. 15-16) that is able to rotate (the vertical post is adjustable in a rotatable manner, see col. 5, lines 33-38, and shown to have been adjusted to be at approximately 90 degrees in Figs. 15-16); and
applying traction to the patient’s lumbar region using the harness (332, Fig. 15-16; “force applied to the lumbar portion of the spine” see col. 3, lines 2-4) such that, over time, lordosis in the chronic low back pain subject is increased (traction is applied to the lumbar portion, and over time, this would be expected to “restore the spine to its natural biomechanical configuration” see col. 1, lines 7-12).
DeGeorge discloses a pair of vertical traction arms (314, 316, Fig. 11) connected to the frame and thus, DeGeorge is silent regarding the use of a single vertical unilateral traction arm. Furthermore, DeGeorge is silent regarding Furthermore, DeGeorge is silent regarding the bench having an adjustable seat and two extended head and foot rests; adjustable eyelet points for thoraco-lumbar stability straps; and applying traction for up to ten minutes, three or four times per week over an eight week period.
With respect to the single vertical unilateral traction arm, it is noted that it has been held that the omission of additional elements is obvious if the function of the elements were not desired (see MPEP 2144.04(II)A). 
Furthermore, Chavers teaches a related system for providing spinal traction (Fig. 2) in which there is only a single vertical unilateral traction arm (leg 3, Fig. 2, is on one side of the base panel 1) connected to a frame (base panel 1, Fig. 1) which is able to contact a bench/seat (chair 20, Fig. 1) and provide traction via a harness (neck harness 9, Fig. 1). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pair of vertical traction arms supported by the frame of DeGeorge to instead be a single vertical unilateral traction arm as taught by Chavers, because Chavers demonstrates that the function of the second arm is not required in order to provide traction to a spine. Furthermore, one of ordinary skill in the art would recognize that utilizing a single arm instead of a pair of arms would provide predictable results of reducing the amount of space that the traction system occupies in a room, and reducing material costs associated with the manufacturing of the vertical arm(s).  
The modified DeGeorge/Chavers method is still silent regarding applying the traction for up to 10 minutes, three or four times per week over eight weeks.
Meyer teaches a related traction system (Figs. 3A-3B) for a user on a bench (48, Fig. 3A), using a vertical traction post (26, Fig. 3A). The vertical traction post is able to rotate in order to allow the harness (sling 12, Fig. 3A) to be pulled at different angles from above the patient, thereby achieving different types and levels of traction (see the first sentence of [0034]). Meyer additionally teaches that a recommended frequency for traction treatment for reducing back pain (see lines 14-16 of the Abstract) may be for a minimum of ten minutes and a maximum of twenty minutes (see lines 7-10 of [0037]), at least two to three times a week (see lines 12-13 of [0037]). Meyer states that the duration and frequency of traction sessions can be selected according to the type and severity of the condition being treated, as well as the patient’s tolerance for the traction load (see the first sentence of [0037]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the treatment duration and frequency DeGeorge/Chavers to provide the traction for 10-20 minutes per session at least two to three times a week as taught by Meyer because this traction duration and frequency are shown to be an appropriate duration and frequency to provide traction therapy to reduce back pain for at least some patients (see para. [0037] of Meyer).
The modified DeGeorge/Chavers/Meyer method discloses providing traction for between 10-20 minutes per session, at least two to three times per week (see lines 7-13 of [0037] of Meyer; and thus the disclosure of three times per week meets the claim limitation of three or four times per week), but does not specifically state that the therapy is up to 10 minutes, continued over an eight week period. 
However, it is noted that there does not appear to be any particular criticality to this selection of treatment duration and frequency, as this is merely one of various durations and frequencies described as “A nonlimiting example of a treatment regimen” (see para. [0042] of the published application). Furthermore, it is noted that Meyer discloses that the duration and frequency of traction sessions can be selected according to the type and severity of the condition being treated, as well as the patient’s tolerance for the traction load (see the first sentence of [0037]). One of ordinary skill in the art would recognize that it is generally up to a physician to select the appropriate length of treatment for a particular patient, and that the length of time to continue providing treatments would depend on the particular patient’s condition and their progress. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the method of DeGeorge/Chavers/Meyer to have the traction up to ten minutes and for the treatment to last eight weeks in order to provide sufficient treatment to obtain patient progress, since such a duration does not appear to have any disclosed criticality and since it has been held that where the general conditions of a claim are disclosed in the prior art (Meyer discloses providing traction for a minimum of 10 minutes, at least two to three times per week, and states that the duration and frequency may be selected based upon the patient’s needs), discovering the optimum or workable ranges (continuing the treatment for eight weeks) involves only routine skill in the art.  In re Aller, 105 USPQ 233.  MPEP 2144.05.
The modified DeGeorge/Chavers/Meyer method is still silent regarding having an adjustable seat and two extended head and foot rests; adjustable eyelet points for thoraco-lumbar stability straps.
Yen teaches a related spinal rehabilitation device (Fig. 1) that has an adjustable bench (plurality of pads 101, 102, 103, 104, 105, 106, form an adjustable bench, Fig. 1) including an adjustable seat (pads 101 or 102 may be used as a seat, see Fig. 10 and Fig. 12; these pads are freely adjustable as stated in the first sentence of [0064]) and two (the head rest and foot rest are two separate rests) extended head (head pad 105, Figs. 9-10, which extends from pad 101) and foot rests (foot pad 106 extends from pad 103, see Figs. 3-4, Fig. 10). The bench (101-106) advantageously will have “the front or the rear of each of the pads can be lifted or lowered to adjust the inclination of each of the pads freely so as to render the rehabilitation bed fit for the rehabilitation patient lying thereon with a specific lying posture and therefore ensure the rehabilitation patient's comfort” (see all of [0064] and see Figs. 3-4 and 10-12). The bench is attached to a frame (via vertical columns 17, and frame post 18, Fig. 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustable bench of DeGeorge/Chavers/Meyer to include an adjustable seat and two extended head and foot rests as taught by Yen because then the user can have their head and feet more comfortably supported and the bench advantageously will have “the front or the rear of each of the pads can be lifted or lowered to adjust the inclination of each of the pads freely so as to render the rehabilitation bed fit for the rehabilitation patient lying thereon with a specific lying posture and therefore ensure the rehabilitation patient's comfort” (see all of [0064] and see Figs. 3-4 and 10-12).
The modified DeGeorge/Chavers/Meyer/Yen method has a thoraco-lumbar stability strap to help hold the patient in place (strap 334, Fig. 15; see col. 5, lines 56-58 and lines 63-65 of DeGeorge), but is still silent regarding adjustable eyelet points for thoraco-lumbar stability straps.
Holappa teaches a related exercise bench to support the body of a person (Fig. 4) and the lower frame (rectangular frame 2, Fig. 4) includes a plurality of adjustable eyelet points for thoraco-lumbar stability straps (eye bolts 3 allow for thoraco-lumbar stability strap(s) 13 to be adjustably coupled to different locations along the frame, see Figs. 4-9 and see col. 2, lines 36-49). Adjusting the strap locations/connections provides an expected result of substantially securing the associated portion of the body to the bench.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the strap and frame of DeGeorge/Chavers/Meyer/Yen to include a plurality of adjustable eyelet points for thoraco-lumbar stability straps as taught by Holappa because this is a combination of prior art elements (plurality of adjustable eyelet points and straps) according to known techniques (providing the bench frame with a plurality of eyelets that adjustably couple to a plurality of belts) to provide an expected result of easily allowing different portions of the user’s body to be substantially secured to the bench. This will help improve DeGeorge’s function of helping to restrain the patient at various body portions (see col. 5, lines 56-58 and lines 63-65 of DeGeorge).
Regarding claim 3, the modified DeGeorge/Chavers/Meyer/Yen/Holappa method discloses wherein the patient is allowed to side lie on the bench (see Figs. 15-16 of DeGeorge, the patient is “allowed”, i.e., not prevented from taking a side lie).
Regarding claim 4, the modified DeGeorge/Chavers/Meyer/Yen/Holappa method discloses wherein the patient has legs, feet, and a pelvis (see Figs. 15-16 of DeGeorge), and wherein the patient’s legs and feet are angled up or down relative to the pelvis (see Fig. 10 and Figs. 15-16 of DeGeorge, the user is able to place their feet on the ground while the pelvis is substantially angled. Thus, at least the feet are at an up or down angle relative to the pelvis).
Regarding claim 5, the modified DeGeorge/Chavers/Meyer/Yen/Holappa method discloses wherein the patient has a head and thorax (see Figs. 15-16 of DeGeorge), and wherein the head is angled up or down relative to the thorax (see Figs. 15-16, the head is at an angle relative to the thorax).
Claim 6, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over DeGeorge et al. (6,733,470) in view of Chavers (8,496,605), (Meyer 2009/0306568), Yen (2010/0280549), and Holappa (4,198,044) as applied to claim 2 above, and further in view of Emsky (2004/0171974).
Regarding claim 6, the modified DeGeorge/Chavers/Meyer/Yen/Holappa method discloses wherein the traction is applied three times per week (see lines 12-13 of [0037] of Meyer) for eight weeks (providing treatment for eight weeks was considered to be an obvious matter of discovering optimum or workable ranges in the rejection statement of claim 2), but does not specifically state wherein a patient’s pain on a visual analog scale is decreased by a statistically significant amount. 
Emsky teaches a related therapeutic traction system for treating back pain (Fig. 1) that includes presenting the patient with a visual analog scale from 0 to 5 to describe their pain (see the first three sentences of [0064]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of DeGeorge/Chavers/Meyer/Yen/Holappa to include a step of determining the patient’s pain on a visual analog scale as taught by Emsky in order to provide a means to track the patient’s pain level throughout the treatment regimen.
The modified DeGeorge/Chavers/Meyer/Yen/Holappa/Emsky method as currently combined does not specifically state that the patient’s pain on the visual analog scale is decreased by a statistically significant amount. However, this pain value is a result of the method that would depend on the body condition and subjective opinion of each particular patient. The modified DeGeorge/Chavers/Meyer/Yen/Holappa/Emsky method is providing traction treatment in order to help restore the spine to its natural biomechanical configuration and subsequently reduce pain (see col. 1, lines 7-12 of DeGeorge and see the last two sentences of the Abstract of Meyer). Such a restoration of the spine to its natural configuration would be expected to alleviate pain in at least some patients, to some statistically significant degree (i.e., at least reducing subjective pain by one point). Thus, as best understood, the method would read on the claim language if at least one patient has some subjective reduction in pain on the analog scale.
Response to Arguments
Applicant's arguments filed September 7, 2022, have been fully considered but they are not persuasive. 
Regarding the argument that the cited references, alone or in combination, do not disclose each and every element of the invention of claims 1-6 (see the last paragraph of page 6 of the Remarks and the first paragraph of page 7 of the Remarks), this argument has been considered, but it is moot because the current rejection(s) now rely upon newly cited references Yen (2010/0280549), and Holappa (4,198,044).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Laney (2007/0270292) discloses a related adjustable exercise bench with a lower frame that includes a plurality of hooks/eyelets to adjustably connect to patient devices. Siaperas (6,634,998) discloses a related adjustable exercise bench with a lower frame that includes a plurality of hooks/eyelets to adjustably connect to different patient devices. Eddy (2013/0184127) discloses a related back stretching machine with a thoraco-lumbar strap that is adjustably connected to eyelets on a frame. Gondringer (7,857,779) discloses a related unilateral vertical traction arm that is configured to be mounted to one side of a patient support apparatus/bench.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon-Fri 10:00-6:30 (eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MILLER/           Examiner, Art Unit 3785 

/JUSTINE R YU/           Supervisory Patent Examiner, Art Unit 3785